DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, filed 01Jul2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
            Claims 1-2, 5, 7, 11, 13, 15, 17, 19, 21, 23, 25, 27, 29, 31-33, 42, 46 and 48 are the current claims hereby under examination.
Claim Objections – Newly Added
Claims 1 and 31 objected to because of the following informalities:  
Claim 1, line 9 should apparently read, --applying a voltage--.
Claim 31, line 7 should apparently read, --applying a voltage--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103 - Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	The claims are directed towards a system for monitoring at least a presence of a bioanalyte, comprising: 
a substrate having a skin contact surface, a microneedle outwardly protruding from said skin contact surface, a sensing complex positioned in said microneedle, and a circuit attached to said substrate; 
wherein said sensing complex comprises a nanostructure modified by a functional moiety covalently attached thereto, and an affinity moiety effective to react specifically with the bioanalyte to produce a reaction product; and 
wherein said circuit is configured for applying voltage to said nanostructure and monitoring changes in an electrical property of said nanostructure responsively to a reaction between said reaction product and said functional moiety

Claim 1, 2, 5, 7, 11, 13, 15, 17, 19, 21, 23, 25, 31-33, 46, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20140336487 A1 – previously cited) in view of Patolsky (WO 2015/059704 A1 - previously cited).
Regarding claim 1, Wang teaches a system for monitoring at least a presence of a bioanalyte, comprising (Paragraph [0080]): a substrate having a skin contact surface (Paragraphs [0011] and [0110]), a microneedle outwardly protruding from said skin contact surface (Paragraphs [0011] and [0110] and Fig. 1A), a sensing complex positioned in said microneedle (Paragraph [0063] and Fig. 1A and 1B (elements 101 (microneedle) and 102 (probe)), and a 
Wang fails to teach said sensing complex comprises a nanostructure modified by a functional moiety covalently attached thereto, and said circuit configured for applying voltage to said nanostructure and monitoring changes in an electrical property of said nanostructure responsively to a reaction between said reaction product and said functional moiety.
Patolsky teaches a sensing complex comprises a nanostructure (Fig. 9A, element 14, Page 4, line 31-Page 5 line 2, and Page 19, lines 18-28 of Patolsky) modified by a functional moiety covalently attached thereto (Page 10, lines 27-29 and Page 17, line 29-Page 18, line 2 of Patolsky), and a circuit configured for applying voltage to said nanostructure and monitoring changes in an electrical property of said nanostructure (Page 19,lines 4 -6 of Patolsky) responsively to a reaction between a reaction product and said functional moiety (Page 17, line 29-Page 18, line 2 of Patolsky).
Patolsky is analogous art as it teaches a system for monitoring at least a presence of a bioanalyte.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang to have a sensing complex comprising a nanostructure modified by a functional moiety covalently attached thereto, as taught by Patolsky. It would merely be combining prior art elements according to known methods to yield predictable results. Furthermore, this would have been modified in order to effect a change in the electrical property of the nanostructure (Page 17, line 30 – Page 18, line 2 of Patolsky).

Regarding claim 2, Wang in view of Patolsky teach the nanostructure comprising a structure selected from the group consisting of a semiconductor nanostructure, a conductive nanostructure and a carbon nanotube (Page 15, lines 13-14, and Page 19, lines 18-28 of Patolsky).
Regarding claim 5, Wang in view of Patolsky teach said affinity moiety is immobilized to said nanostructure (Paragraph [0081] of Wang).
Regarding claim 7, Wang in view of Patolsky teach said affinity moiety is immobilized to a medium in said microneedle, other than said nanostructure (Paragraph [0079] and [0081] of Wang).
Regarding claim 11, Wang in view of Patolsky teach said affinity moiety is immobilized to an integral wall of said microneedle (Paragraph [0071] and [0088] of Wang).
Regarding claim 13, Wang in view of Patolsky teach said skin contact surface is adherent to a skin of a subject (Paragraph [0110] of Wang).
Regarding claim 15, Wang in view of Patolsky teach a drug delivery system having an actuator, attached to or integral with said substrate (Paragraph [0070] and [0074] of Wang), and a controller configured to receive a signal pertaining to said binding from said circuit and operate 
Regarding claim 17, Wang in view of Patolsky teach said channel is in said microneedle (Paragraph [0074] of Wang).
Regarding claim 19, Wang in view of Patolsky teach said channel is in an additional microneedle, outwardly protruding from said substrate (Paragraphs [0070-0071] and [0113] of Wang).
Regarding claim 21, Wang in view of Patolsky fail to teach said sensing complex comprises a transistor and wherein said nanostructure is a charge carrier channel in said transistor. 
Patolsky further teaches a sensing complex comprises a transistor and wherein a nanostructure is a charge carrier channel in said transistor (Page 19, lines 11-28 of Patolsky). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wang in view of Patolsky, to have a sensing complex comprising a transistor and wherein a nanostructure is a charge carrier channel in said transistor, as taught by Patolsky. This would have been modified as it would merely be combining prior art elements according to known methods to yield predictable results.
Regarding claim 23, Wang in view of Patolsky fail to teach said circuit is configured for applying a gate voltage to a gate of said transistor. 
Patolsky further teaches a circuit configured for applying a gate voltage to a gate of a transistor (Page 19, lines 11-28 of Patolsky). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wang in view of Patolsky, to 
Regarding claim 25, Wang in view of Patolsky teach said reaction product comprises a redox reactive species (Paragraph [0063] of Wang).
Wang in view of Patolsky fail to teach said reaction between said reaction product and said functional moiety is a redox reaction and said circuit is configured for controlling said gate voltage such as to reverse said redox reaction. 
Patolsky further teaches a reaction between a reaction product and a functional moiety is a redox reaction (Page 28, line 21 – Page 29, line 8 of Patolsky) and a circuit configured for controlling a gate voltage such as to reverse a redox reaction (Page 28, lines 20-30 of Patolsky). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a reaction between a reaction product and a functional moiety to be a redox reaction as taught by Patolsky. This would have been modified in order to decrease surface electron density (Page 29, lines 8-9 of Patolsky).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wang in view of Patolsky, to have a circuit configured for controlling a gate voltage such as to reverse a redox reaction, as taught by Patolsky. This would have been modified in order to change the electron density of the nanowire (Page 28, lines 27-30 and Page 29, lines 26-32 of Patolsky).
Regarding claim 31, Wang teaches a method of monitoring at least a presence of a bioanalyte, comprising (Paragraph [0080]): introducing into a skin of a subject, a microneedle having therein a sensing complex (Paragraph [0063], Fig. 1A and 1B, elements 101 
Wang fails to teach a sensing complex comprising a nanostructure modified by a functional moiety covalently attached thereto, applying voltage to said nanostructure, and monitoring changes in an electrical property of said nanostructure responsively to a reaction between said reaction product and said functional moiety. 
Patolsky teaches a sensing complex comprising a nanostructure (Fig. 9A, element 14, Page 4, line 31-Page 5 line 2, and Page 19, lines 18-28 of Patolsky) modified by a functional moiety covalently attached thereto (Page 10, lines 27-29 and Page 17, line 29-Page 18, line 2 of Patolsky), applying voltage to said nanostructure (Page 19, lines 4-6), and monitoring changes in an electrical property of said nanostructure (Page 19,lines 4 -6 of Patolsky) responsively to a reaction between said reaction product and said functional moiety (Page 17, line 29-Page 18, line 2 of Patolsky). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wang, to have a sensing complex comprising a nanostructure modified by a functional moiety covalently attached thereto, as taught by Patolsky. It would merely be combining prior art elements according to known methods to yield predictable results. Furthermore, this would have been modified in order to effect a change in the electrical property of the nanostructure (Page 17, line 30 – Page 18, line 2 of Patolsky).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wang, to apply a voltage to said nanostructure, and monitoring changes in an electrical property of said nanostructure 
Regarding claim 32, Wang in view of Patolsky teach said introducing comprising establishing contact between said skin and a skin contact surface of a substrate, wherein said microneedle outwardly protrudes from said skin contact surface (Paragraphs [0011] and [0110], and Fig. 1A of Wang).
Regarding claim 33, Wang in view of Patolsky teach comprising delivering a drug through said skin via a channel responsively to said monitoring (Paragraph [0070]-[0071] and [0113] of Wang).
Regarding claim 46, Wang in view of Patolsky teach wherein said functional moiety is a redox reactive moiety (Page 29, lines 1-8 and Fig. 1D of Patolsky).
Regarding claim 48, Wang in view of Patolsky teach wherein said functional moiety comprises at least one functional group capable of reversible change in an oxidation number or oxidation state of at least one of its atoms (Page 28, lines 20-30 of Patolsky).
Claims 27, 29, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20140336487 A1 – previously cited) in view of Patolsky (WO 2015/059704 A1 - previously cited), as applied to claims 1 and 31 above, further in view of Wisniewski (US 20120265034 A1 – previously cited).
Regarding claim 27 and 42, Wang in view of Patolsky teach claims 1 and 31 as discussed above. 

Wang in view of Patolsky fail to teach the system further comprising a calibration microneedle, outwardly protruding from said skin contact surface, and having therein a calibration complex which comprises a calibration nanostructure modified by said functional moiety covalently attached thereto, but is devoid of said affinity moiety; wherein said circuit is configured for applying voltage to said calibration nanostructure and subtract changes in an electrical property of said calibration nanostructure from said changes in said electrical property of said nanostructure. 
Wisniewski teaches why one would calibrate the glucose sensor of Wang in view of Patolsky before using it (Paragraph [0079] of Wisniewski). 
Wisniewski teaches a calibration method uses a calibration moiety that is devoid of an affinity moiety (Paragraph [0079] of Wisniewski). 
Wisniewski is analogous art as it teaches a system for monitoring at least a presence of a bioanalyte.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang in view of Patolsky to comprise a calibration microneedle, outwardly protruding from said skin contact surface, and having therein a calibration complex which comprises a calibration nanostructure modified by said functional moiety covalently attached thereto, but is devoid of said affinity moiety as taught 
As modified by Patolsky and Wisniewski, the system of Wang comprises a circuit configured for applying voltage to said calibration nanostructure and subtract changes in an electrical property of said calibration nanostructure from said changes in said electrical property of said nanostructure. One would subtract changes in the electrical property of the calibration nanostructure from the electrical changes of the nanostructure in order to compare the measurements. 
Wisniewski teaches that the non-sensing moieties that provide a reference signal to which the signal modulated by the analyte of interest may be compared for calibration (Paragraph [0070] of Wisniewski), which supports why one would subtract/compare the electrical changes of the calibration nanostructure from the nanostructure.
Regarding claim 29, Wang in view of Patolsky, further in view of Wisniewski teach a calibration complex comprises a non-sensing moiety (Paragraph [0079] of Wisniewski).

Response to Arguments
Drawings
	Applicant’s amendment to Figure 3B has overcome the Drawing objection. Therefore the objection to the Drawings is withdrawn.
Claim Objections
	Applicant’s amendment to claims 1, 27, and 31 have overcome the claim objections set forth in the Non-Final rejection. Therefore, the claim objections set forth in the Non-Final rejection are withdrawn.
35 U.S.C. 112 Rejection
	Applicant’s amendments to claims 15, 42, 46, and 48 have overcome the 35 U.S.C. 112 rejections set forth in the Non-Final rejection. Therefore, the 35 U.S.C. 112 rejections set forth in the Non-Final rejection are withdrawn.
35 U.S.C. 101 Rejection
Applicant’s amendments to claim 13 has overcome the 35 U.S.C. 101 rejection set forth in the Non-Final rejection. Therefore, the 35 U.S.C. 101 rejection set forth in the Non-Final rejection is withdrawn.
35 U.S.C. 103 Rejection
Applicant's arguments filed 01Jul2021 have been fully considered but they are not persuasive.
Applicant argues, “A careful inspection of Wang reveals that Wang uses sub-millimeter structures for the electrodes. FIG. 26B, for example, shows optical micrographs of an Rh-carbon paste packed microneedle array. It is clearly shown that the size of the needle is about 1.5 mm and the size of the Rh-carbon paste is about 0.3-0.4 mm. Actually, since Wang uses a paste as the electrode, it is reasonable to assume that the paste fills the entire bore of the needle. Now, Wang reports a bore diameter of at least 342 pm (larger diameters are also disclosed), and so the diameter of the electrode is probably the same. While Wang does not mandate use of paste, the great emphasis given by Wang to such a configuration (Applicant counted 20 occurrences of the word "paste") would motivate the skilled person to employ this technique, namely a sub-millimeter electrode, and not a nanostructure.”
Nowhere in Wang does it state that the Rh-carbon paste is about 0.3-0.4 mm, and even if the RH-carbon paste was about 0.3-0.4 mm that would still not omit a smaller structure from 
Applicant further argues “In fact, use of sub-millimeter electrodes within a sub-millimeter bore would be the natural choice for the skilled person, since for any given configuration with an outer structure and an inner structure, the skilled person would attempt to select the dimensions of the inner structure to be smaller than the outer structure, but yet of the same order of magnitude. He or she would definitely not select the inner structure to be thousands of times smaller, unless he or she had a very specific reason to do so.”
Applicant is making a speculative argument without providing evidence. One skilled in the art would select the dimension of the inner structure to be smaller than the outer structure, in which Wang in view of Patolsky teaches. It is not uncommon for the inner structure and outer structure to be of different magnitudes.
Furthermore, Applicant argues, “The advantage of using a nanostructure in a microneedle as claimed is that the smallness of the nanostructures compared to the size of the microneedles allows the entire chemical process to occur within the cavity of the microneedle, thus making the monitoring more accurate.  Since both the affinity moiety and the modified nanostructure are within the microneedle, the bioanalyte reacts with the affinity moiety and produces a reaction product within the microneedle. This reaction product then reacts with the modified nanostructure (through the functional moiety) and changes the electrical property of the nanostructure. By monitoring the change of this electrical property, the circuit provides information regarding the presence of the bioanalyte in the microneedle.”
The nanostructure of Patolsky that is be placed within the microneedle of Wang. Therefore the entire chemical process is able to occur within the cavity of the microneedle, 
“Such a complete chemical process within the cavity of the microneedle does not suggest itself from Wang, and looking at Patolsky would not aid the ordinarily skilled to foresee this advantage. Therefore, the Examiner's conclusion that combining the references would allegedly yield predictable results is incorrect, because it is not predictable to have a chain of chemical reactions within the small cavity of a microneedle.
The skilled person facing with the problem of how to provide a different monitoring system, will not have any basis in Wang to reduce the size of the electrode to the nanoscale, since he or she would not see any advantage in having a sub-millimeter needle encompassing a nanostructure as the electrode. This is because there is no need, and it is perhaps even disadvantageous, to use a nanostructure in Wang's electrochemical process. Given the relatively simple process of filling the needle with the carbon paste, the ordinarily skilled person would not be motivated to search for a different configuration.”
Once again, Applicant is making a speculative argument. Just because the nanostructure is smaller than the microneedle, does not mean it will not be able to perform the claimed function in which Wang in view of Patolsky teach. Applicant has not provided any evidence into why this would not work.
More motivational statements have been added on why it would be obvious to modify to one having ordinary skill in the art, which can be seen below. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang to have a sensing complex comprising a nanostructure modified by a functional moiety covalently attached thereto, as taught by Patolsky. This would have been modified in order to effect a change in the electrical property of the nanostructure (Page 17, line 30 – Page 18, line 2 of Patolsky).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang to have a circuit configured for applying voltage to said nanostructure and monitoring changes in an electrical property of said nanostructure responsively to reaction between a reaction product and said functional moiety, as taught by Patolsky. This would have been modified in order to indicate the presence/amount of a reductant- producing or oxidizer-producing substance (Page 28, lines 25-27 of Patolsky).
In conclusion, claim 1 is still rejected over Wang in view of Patolsky.
	Examiner notes that Applicant doesn’t argue against the 35 U.S.C. 103 rejections made against claims 2,5,7,11,13,15,17,19,21,23,25,27,29,31-33,42,46 and 48.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.F.B./Examiner, Art Unit 3791    

/THADDEUS B COX/Primary Examiner, Art Unit 3791